Citation Nr: 1228991	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  11-22 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for low back disability with left leg radiculopathy.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active service from May 1957 to May 1960.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


REMAND

In May 2012 the Veteran testified before the undersigned at a hearing at the RO (Travel Board hearing).  

In a July 2012 letter from the Board, the Veteran was notified that a transcription of the May 2012 hearing could not be made, and he was offered the opportunity to appear for another hearing.  

In correspondence received by the Board in August 2012, the Veteran responded that he wished to attend another Travel Board hearing.  

Because Travel Board hearings are scheduled by the RO, this case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO in accordance with the docket number of his appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.


	                                                                             (CONTINUED ON NEXT PAGE)


No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

